Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conerly et al. (US7070773).
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773) as applied to claims9-12, 14 and 15 above.
Regarding claim 13, the teachings of Conerly are as shown above. Conerly fails to teach the use of any of the specific pH modifiers claimed.  Conerly teaches the use of carbonate buffers in general. Further, the examiner is taking Official Notice to inform the applicant that sodium and calcium carbonate are among the most commonly used buffering agents in 
Regarding claim 16, the teachings of Conerly are as shown above. Conerly fails to teach using both a solid sorbent and a resin per se. However, Conerly does teach the application of the material of Conerly using sponges (col. 8 lines 33-43) which would read on a solid sorbent.  Although it is not specifically stated that the foamed composition necessarily would be applied using a sponge it is the position of the examiner that this would be considered a mere combination of prior art elements according to known methods (i.e., using a sponge to apply the composition and providing the active agent in the form of a foamed material) to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773) as applied to claim 9 above , and further in view of Margraf et al. (USPGPub2014/0370067).
	Regarding claim 21, the teachings of Conerly are as shown above. Conerly fails to teach wherein the resin included is a vinyl resin.  Conerly does teach the use of solid forming polyurethane resins as cited above.  However, Margraf teaches that for decontamination foams (abstract) such as those of Conerly, it is known to use solid foam such as polyurethane or PVA gel foams as an alternative [0117].  Therefore it would have been obvious for one of ordinary .

Response to Arguments
	As relates to the cited structural abilities of the product, it should be noted that they are all relative to being removed from “the surface”.  However, what the surface can be is not defined.  The applicant is effectively arguing that the polyurethane foams of Conerly are physically incapable of being removed from any known surface by using any known tool or method so as to peel the polyurethane away from the surface without cracking, tearing, fracturing or “other” so that it is removed in one piece wherein any level of care and any amount of time may be taken. The examiner does not believe that this is factually true. The claims are much broader than the applicant actually argues in the affidavit. If it is the position of the applicant that in fact polyurethane foams are incapable of being removed as described above, the examiner believes that this requires more than just a statement because in general all polyurethane foams is not regarded as so delicate as described herein.
	It is noted that the paragraph from above is copied from the previous Office Action. The applicant does not reasonably address the actual rejection as written. Those of ordinary skill in the art would not readily expect polyurethane foams to be so fragile that under no circumstance can the material be removed from any surface without cracking.  Further the applicant does not state that they even believe this to be true. The affidavit appears to be could lead to many small pieces.”  This is reasonably implicit that it also may not and this is exactly what the examiner argues.  The declaration in item 7 is largely related to the use of the foams in a decontamination scenario but this is moot.  The application of the material to any contaminant or any particular surface is not claimed and therefore commentary related thereto is irrelevant. If it is the position of the applicant that solidified polyurethane foam cannot be moved from a surface under any circumstance without cracking, tearing, fracturing or flaking then the examiner would consider those arguments, but that has not been argued and the claims are not directed to that concept.  It is not generally expected that any known solid material would have such properties and could not be moved from any possible surface with experiencing the effects above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717